Citation Nr: 1120351	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a final introductory matter, it does not appear that the issue of entitlement to service connection for dental trauma has been addressed by the agency of original jurisdiction (AOJ).  In a June 2008 statement, the Veteran asserted that while attending basic training at Fort Sill, Oklahoma in June 1999, he sustained an injury to the left side of his face and jaw and broke a tooth.  However, no further development of this issue was made in the claims file.  The Board interprets the Veteran's assertions as raising a claim of entitlement to service connection for dental trauma.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for PTSD and acid reflux.

A.  PTSD

The Veteran contends that his PTSD is a result of his military service in Afghanistan.  Specifically, the Veteran stated that while packing up his platoon, he heard a gunshot and discovered that a fellow soldier had accidentally discharged his weapon and shot another soldier in the head, killing him. 

The Veteran's VA treatment records show a diagnosis of PTSD.  Additionally, the Veteran was treated for this condition through individual and group therapy sessions.   

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and has been diagnosed with PTSD, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's PTSD.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's PTSD is related to any aspect of service.  A medical opinion determining the etiology of the Veteran's PTSD is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Board finds that a remand is necessary to obtain any outstanding VA and private treatment records.  On the September 2010 Form 9, the Veteran's representative indicated that the Veteran received mental health treatment for PTSD from Dr. Heather Silverman in Los Angeles.  However, the Veteran's claim file does not obtain these private treatment records.  Additionally, the July 2010 statement of the case noted that the RO reviewed virtual VA records on July 22, 2010, and that the results of the review were negative for medical records pertinent to the Veteran's claim.  Although the RO stated that the records were reviewed, the Board does not have electronic access to them, and a copy of records should be provided.  Furthermore, though the VA claims file contains VA treatment records through August 2009, it is unclear whether the Veteran continued to seek any treatment at VA for PTSD after that time.  As these VA and private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

B. Acid Reflux

The Veteran contends that his acid reflux began while on active duty.  In the September 2009 notice of disagreement, the Veteran's representative stated that if the Veteran's service treatment records were obtained, there would be evidence of treatment for acid reflux in-service.

The Veteran's VA treatment records show a diagnosis of gastroesophageal reflux disease (GERD). 

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for acid reflux, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acid reflux.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's currently diagnosed acid reflux is related to any aspect of service.  A medical opinion regarding an etiology of the Veteran's acid reflux is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain and provide a hardcopy of any of the Veteran's outstanding VA treatment records, to include Bay Pines VAMC and Ft. Myers VAMC.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing development has been performed, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

In doing so, the examiner should consider and discuss the Veteran's in-service incidents in Afghanistan, to include the Veteran's September 2010 statement of traumatic war experiences; VA outpatient psychological treatment records; and lay evidence of record regarding a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the AMC should schedule the Veteran for an appropriate VA examination for his acid reflux.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's acid reflux had its onset during active service or is related to any in-service disease, event, or injury.

In rendering this opinion, the examiner should consider and discuss the Veteran's VA outpatient treatment records, and lay evidence of record regarding a continuity of symptomatology since service.
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations, to include the recently amended PTSD regulations, 38 C.F.R. § 3.159 (c)(4)(2010).  If a claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


